United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3777
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Omar Villareal

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                              Submitted: May 3, 2013
                                Filed: May 7, 2013
                                  [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

     In 2009, Omar Villareal was convicted of conspiring to distribute 5 kilograms
or more of a mixture containing cocaine, in violation of 21 U.S.C. §§ 841(a)(1),
841(b)(1)(A), and 846, and the district court1 sentenced him to 210 months in prison
and 5 years of supervised release. Villareal later moved under 18 U.S.C. § 3582(c)(2)
to reduce his sentence pursuant to Guidelines Amendments 748 and 750. The court
summarily denied the motion, and he appeals.

       The district court correctly denied relief, because Amendment 750 did not
lower the sentencing range applicable to powder cocaine offenses; and even setting
aside its applicability, Amendment 748 is not listed among those amendments that
may be applied retroactively to reduce a sentence. See 18 U.S.C. § 3582(c)(2);
U.S.S.G. § 1B1.10. Accordingly, we affirm. We also grant counsel’s motion to
withdraw.
                         ______________________________




      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                         -2-